THIRD DIVISION
                           ELLINGTON, P. J.,
          BETHEL, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       May 18, 2018




In the Court of Appeals of Georgia
 A18A0074. SIGAFOOSE v. COBB.

      BETHEL, Judge.

      Herbert Rhett Cobb and Amber Elizabeth Sigafoose are the parents of a minor

child. Cobb, who resides in North Carolina, filed a complaint for legitimation and

child custody in Gwinnett County Superior Court against Sigafoose.1 Sigafoose

answered the complaint and also filed a counterclaim requesting that she maintain

sole physical and legal custody to the child. After a hearing, the trial court entered a

temporary order granting physical custody of the child to Cobb, pending a

psychological evaluation of Sigafoose.2 Following that evaluation and a second


      1
        Cobb had previously been granted an order establishing paternity by a circuit
court in the State of Florida.
      2
       Sigafoose filed an application for discretionary appeal in regard to the
temporary order, which this Court dismissed for lack of jurisdiction because the
hearing, the trial court issued a final order in which it granted the parties joint legal

custody of the child, awarded Cobb primary physical custody, afforded Sigafoose

visitation rights,3 and ordered Sigafoose to pay attorney fees. Sigafoose claims on

appeal that the custody award and the award of attorney fees were erroneous. For the

reasons set forth below, we disagree and affirm.

      1. Sigafoose first argues that the trial court abused its discretion in issuing its

custody award. We disagree.

      Where the trial court has exercised its discretion and awarded custody
      of children to one fit parent over the other fit parent, this Court will not
      interfere with that decision unless the evidence shows the trial court
      clearly abused its discretion. Where there is any evidence to support the
      decision of the trial court, this Court cannot say there was an abuse of
      discretion.


Simmons v. Wilson, 343 Ga. App. 857, 858 (806 SE2d 267) (2017) (citation and

punctuation omitted). “When reviewing a child custody decision, this [C]ourt views

the evidence presented in the light most favorable to upholding the trial court’s


application was not timely filed. See Case number A17D0179.
      3
         For the first six months following the entry of the order, Sigafoose was only
permitted to have supervised visitation with the child. While she claims that requiring
her to visit her child under supervision was in error, in her brief she concedes that the
issue is now moot and has abandoned it for purposes of this appeal.

                                           2
order.” Mitcham v. Spry, 300 Ga. App. 386, 386 (685 SE2d 374) (2009) (footnote

omitted).

      So viewed, testimony at an initial hearing held for this case showed that Cobb

and Sigafoose originally met through an online dating website and began a dating

relationship. At the time, they resided in neighboring towns in Florida. They went on

several dates together and soon became engaged to be married. They planned to

marry five months later. During their engagement, Sigafoose became pregnant. The

relationship between Sigafoose and Cobb thereafter deteriorated.

      During that time, Sigafoose began receiving calls from a man in Atlanta with

whom she had a previous relationship that included cohabitation. She left Florida and

moved in with him at his home in the Atlanta area. Sigafoose was physically and

verbally abused by this man on several occasions (including in their prior

relationship), and she had previously returned to live with her parents at their home

in Florida on multiple occasions before returning to Atlanta to live with him again.

      Sigafoose’s mother and father testified at the initial hearing. Both testified that

they believed Cobb would be a good father, noting the close ties he maintained with

his own parents.



                                           3
      Sigafoose’s parents also testified that they were concerned about the child’s

well-being if left in Sigafoose’s care because of the abusive relationship Sigafoose

had with the man she lived with in Atlanta. Sigafoose’s mother testified that in text

conversations she had with the man, he had said “inappropriate” things to her and told

her to stay away from Sigafoose. The man had also threatened to harm Sigafoose’s

parents if they tried to visit them in Atlanta. Sigafoose had also told her parents not

to contact her, and, as of the time of the initial hearing, they had not had any contact

with her for over a year and a half and had never met the child. Sigafoose had also

foregone contact with Cobb’s parents, neither of whom had met the child as of the

time of the hearing.

      The record also established that Cobb maintained employment as a restaurant

manager. He maintained a clean home, which included a furnished room for the child,

and he made arrangements for the child to attend a local daycare. Cobb testified that

he made his own schedule, which afforded him flexibility. He noted that he had taken

court-recommended parenting classes in preparation for his efforts to obtain custody

of the child.

      Cobb also testified that he had never seen the child in person, having only seen

Facebook pictures of her since her birth. Sigafoose confirmed that Cobb never met

                                           4
the child prior to the initial hearing in this case. Cobb testified that Sigafoose had

misled him about her whereabouts after she left Florida. Cobb was not present at the

birth of the child, and he testified that Sigafoose had refused to tell him which

hospital she would be admitted to for the delivery In her testimony at the initial

hearing, Sigafoose indicated that she did not want the child to have a relationship

with Cobb or with her own parents.

      After the initial hearing, Cobb was awarded physical custody of the child on

a temporary basis. Sigafoose was granted a right to regular supervised visitation, and

she was ordered to submit to a psychological evaluation.

      Six months later, the trial court held a final hearing in the case. Cobb testified

that after he was awarded custody under the temporary order, he moved from Florida

to North Carolina, which allowed him to be closer to his parents and to shorten the

distance Sigafoose would have to travel for visitation with the child. He testified that

the child had her own bedroom in the new residence. He also testified that he

maintained his position with the restaurant company that employed him, overseeing

a different region of restaurants. He testified that he still maintained a flexible work

schedule despite the change in his employment situation.



                                           5
       Cobb presented evidence that the child had attended daycare while she was

living with him in Florida and that she had been well cared for during this time. He

testified that he had secured all required immunizations so that the child could attend

daycare in North Carolina and that she had gone to regular medical checkups while

she lived with him. He also testified that he had secured health insurance for the child

and that he had scheduled a regular checkup for the child near their new residence in

North Carolina.

       Cobb testified that, while he was still residing in Florida, he had facilitated

several opportunities for the child to visit his parents, Sigafoose’s parents, and other

family members who lived in the area. He planned to continue to facilitate those

relationships. Cobb also testified that the child seemed to be happy living with him

and that the child had developed a bond with him and his parents during the months

after Cobb was temporarily awarded custody. He testified that he had facilitated and

brought the child to each of the visits scheduled with Sigafoose. He also testified that

Sigafoose had not made efforts to restore a relationship with her parents. Sigafoose

confirmed that she had not made contact with her parents or seen them since the

initial hearing in this case.



                                           6
      When a father seeks custody of his child following legitimation, the trial court

is to apply the best interest of the child standard in making the custody determination

Braynon v. Hilbert, 275 Ga. App. 511, 512 (621 SE2d 529) (2005). OCGA § 19-9-3

(a) (1) provides that

      [i]n all cases in which the custody of any child is at issue between the
      parents, there shall be no prima-facie right to the custody of the child in
      the father or mother. There shall be no presumption in favor of any
      particular form of custody, legal or physical, nor in favor of either
      parent. Joint custody may be considered as an alternative form of
      custody by the judge and the judge at any temporary or permanent
      hearing may grant sole custody, joint custody, joint legal custody, or
      joint physical custody as appropriate.


OCGA § 19-9-3 (a) (2) goes on to provide that

      [t]he judge hearing the issue of custody shall make a determination of
      custody of a child and such matter shall not be decided by a jury. The
      judge may take into consideration all the circumstances of the case . . .
      in determining to whom custody of the child should be awarded. The
      duty of the judge in all such cases shall be to exercise discretion to look
      to and determine solely what is for the best interest of the child and what
      will best promote the child’s welfare and happiness and to make his or
      her award accordingly.




                                          7
OCGA § 19-9-3 (a) (3) then sets forth a non-exhaustive list of factors the judge may

consider in making its custody determination.

      In this case, the trial court’s order did not set forth any statement of facts upon

which it based its conclusion that its custody award was in the child’s best interests.

However, because it appears that neither party requested that such findings be

included in the final order, the order is not defective on that basis. OCGA § 19-9-3

(a) (8) (“If requested by any party on or before the close of evidence in a contested

hearing, the permanent court order awarding child custody shall set forth specific

findings of fact as to the basis for the judge’s decision in making an award of custody

including any relevant factor relied upon by the judge[.]”) See Morgan v. Fordham,

328 Ga. App. 227, 229 (761 SE2d 621) (2014) (physical precedent only). In this case,

the testimony established that Cobb could provide for the child’s basic needs and

care, he was gainfully employed in a job that allowed him flexibility to care for the

child, he had taken steps to establish a home for the child, and he had made childcare

arrangements for the child in the months after he temporarily received custody of her.

See OCGA § 19-9-3 (a) (3) (E); (F). The record also established that he maintained

a flexible work schedule that allowed him to care for the child and be present at home

in the evening. See OCGA § 19-9-3 (a) (3) (K). Cobb’s testimony also established

                                           8
that during the months after he received custody of the child, the two developed a

bond and that he learned to care for her day to day needs. See OCGA §§ 19-9-3 (a)

(3) (A); (D). The evidence in this case established that the child was well cared for

while in his custody. See OCGA § 19-9-3 (a) (3) (M).

      Moreover, the testimony of Sigafoose’s mother raised concerns about the home

environment the child would face should she continue to reside exclusively with

Sigafoose and her boyfriend in Atlanta. See OCGA § 19-9-3 (a) (3) (F). The evidence

established the volatile and abusive nature of the relationship Sigafoose maintained

with her boyfriend and the efforts they had taken to keep Sigafoose’s parents away

from the child. The evidence also established that Sigafoose did not have contact with

her parents and did not want them to be around the child. The trial court could

consider each of these factors in regard to the stability of Sigafoose’s family unit as

well as the absence of a support system around Sigafoose. See OCGA § 19-9-3 (a) (3)

(H); (P). Because, prior to the initial hearing in this case, Cobb had never seen the

child and because Sigafoose had taken specific actions to ensure as much, the record

also established that Sigafoose had been unwilling to facilitate a relationship between

Cobb and the child. See Wilson v. Wilson, 338 Ga. App. 891, 894 (792 SE2d 139)

(2016); OCGA § 19-9-3 (a) (3) (N).

                                          9
      By contrast, the record reflected that, during the time the child was in his

custody, Cobb had not only facilitated required visitation between Sigafoose and the

child but that he had also made efforts to ensure that the child spent time with Cobb’s

parents, Sigafoose’s parents, and members of their extended families. During that

time he also moved to North Carolina, which allowed him to be closer to his family

and to shorten the distance between Sigafoose and the child. The trial court could

consider each of these facts in considering the availability of a support system around

Cobb and his efforts to facilitate a relationship between Sigafoose and the child. See

OCGA § 19-9-3 (a) (3) (F); (N).

      Finally, although Sigafoose presented evidence in regard to both her fitness as

a parent and Cobb’s lack thereof, we note that the trial court expressed concerns

regarding Sigafoose’s credibility and called her mental health into question when it

issued the orders in this case. The trial court noted on the record that the parties’

custody hearing was “remarkable” because of Sigafoose’s testimony. The trial court

noted that Sigafoose’s affect was “odd and occasionally inappropriate to the

circumstances,” that her testimony “lack[ed] factual foundation in many cases,” that

it was “uncomfortable” to listen to, and that it gave the court “serious concerns about

[Sigafoose]’s present mental situation.” At the final hearing, the trial court also noted

                                           10
that it regarded the psychological evaluation undergone by Sigafoose to be

“superficial and incomplete.”

      As this Court has noted repeatedly in its child custody jurisprudence, “we are

mindful that the Solomonic task of making these decisions lies squarely upon the

shoulders of the judge who can see and hear the parties and their witnesses, observe

their demeanor and attitudes, and assess their credibility.” Smith v. Curtis, 316 Ga.

App. 890, 892 (730 SE2d 604) (2012) (citation and punctuation omitted). Moreover,

OCGA § 19-9-3 (a) (3) (I) explicitly permits the trial court to consider the “mental.

. . health of each parent” in making its determination as to the custody arrangement

that will advance the best interests of the child. Although some evidence presented

in these proceedings supported the claims made by Sigafoose, because there was

evidence in the record supporting the trial court’s award of custody to Cobb under

numerous of the factors set forth in OCGA § 19-9-3 (a) (3), we find that the court did

not abuse its discretion in rendering that decision. See Smith v. Pearce, 334 Ga. App.

84, 92 (4) (778 SE2d 248) (2015) (award of custody in favor of father affirmed where

evidence demonstrated father’s love for and bond with child, his financial and

residential stability, and his relationship with his family and demonstrated mother’s

residential instability and prior acts of withholding child from father).

                                          11
      2. Sigafoose also claims that because the trial court abused its discretion in

transferring custody of the child to Cobb, Cobb was not entitled to an award of

attorney fees pursuant to OCGA § 19-9-3 (g). We disagree and affirm the award of

attorney fees to Cobb.

      OCGA § 19-9-3 (g) provides that “the judge may order reasonable attorney’s

fees . . . to be paid by the parties in proportions and at times determined by the judge.”

The trial court has wide discretion to award attorney fees under this provision.

Gordon v. Abrahams, 330 Ga. App. 795, 799 (3) (b) (769 SE2d 544) (2015).

      Here, other than attacking the underlying award of joint legal and primary

physical custody of the child to Cobb, Sigafoose does not offer this Court any basis

upon which to determine that the trial court abused its discretion in ordering her to

pay attorney fees under OCGA § 19-9-3 (g). The record reflects that, prior to the final

hearing, Cobb agreed to pay his attorney a flat fee of $2,000 to complete the case.

Cobb’s request for fees was supported by the submission of his attorney’s billing

records for the case. Cf. Jackson v. Sanders, 333 Ga. App. 544, 561 (6) (773 SE2d

835) (2015). The $2,000 in fees agreed to by Cobb is the precise amount of fees

awarded to him by the trial court. As we find the award of custody to be within the

trial court’s discretion, and because Sigafoose has offered this Court no basis to

                                           12
challenge the award, we find no abuse of the trial court’s discretion in making the fee

award pursuant to OCGA § 19-9-3 (g).

      Judgment affirmed. Ellington, P. J., and Senior Appellate Judge Herbert E.

Phipps, concur.




                                          13